MFS® GLOBAL EQUITY SERIES MFS® RESEARCH SERIES MFS® GROWTH SERIES MFS® TOTAL RETURN BOND SERIES MFS® INVESTORS TRUST SERIES MFS® TOTAL RETURN SERIES MFS® MID CAP GROWTH SERIES MFS® UTILITIES SERIES MFS® NEW DISCOVERY SERIES MFS® VALUE SERIES Effective June 1, 2015, the Board appointed Brent H. Farmer to serve as Interim Chief Compliance Officer of the MFS Funds, to replace Timothy M. Fagan, who resigned effective May 31, 2015. All references and information related to Mr. Fagan are hereby deleted, and the following information is added to the chart in Appendix A - Trustees and Officers- Identification and Background: Name, Age Position(s) Held with Fund Officer Since(1) Number of MFS Funds for which the Person is an Officer(2) Principal Occupations During the Past Five Years Other Directorships During the Past Five Years(3) Brent H. Farmer Age 47 Interim Chief Compliance Officer June 2015 Massachusetts Financial Services Company, Vice President and Director of Corporate Compliance Effective immediately, the following paragraph is deleted from Appendix C entitled "Share Ownership": 25% or Greater Ownership of the Fund The following table identifies those investors who own of record or are known by a Fund to own beneficially 25% or more of any class of a Fund's outstanding shares as of March 31, 2015. 1015060 1 VIT-MULTI-SAI-SUP-060115
